STONE, J.
We affirm a summary judgment entered in favor of the defendant, SunBank. Sun-Bank negotiated a check in accordance with the intent of the maker, the only authorized signator on the account.
Coutant does not challenge the signator’s authority to withdraw funds from the account. Instead, Coutant’s claim is founded on SunBank’s payment of the check for the amount stated in numeral form, where that amount varied significantly from the amount expressed in lettered form. We have considered, and reject, Coutant’s assertion that section 673.1141, Florida Statutes (2001), creates an independent cause of action. Section 673.1141 provides that, where an instrument contains contradictory provisions, the words prevail over the numerals. However, nothing contained in that statute excuses application of the condition precedent to suit provisions governing bank-customer relations contained in section 674.406, Florida Statutes. As those provisions are applicable, SunBank was entitled to judgment in its favor as a matter of law.
SHAHOOD and TAYLOR, JJ, concur.